                       UNITED STATES DISTRICT COURT

                             DISTRICT OF OREGON

                               EUGENE DIVISION



LORRIE BIGGS,                             Case No.: 6:18-cv-506-MK

                          Plaintiff,      OPINION and ORDER

v.

CITY OF ST. PAUL, an Oregon
Municipal Corporation; KIMBALL
WALLIS, an Individual; and LAURA
SCHROEDER, an Individual,

                        Defendants.


LEE KOCH,                                 Case No.: 6:18-cv-507-MK

                          Plaintiff,      OPINION and ORDER
v.

CITY OF ST. PAUL, an Oregon
Municipal Corporation; KIMBALL
WALLIS, an Individual; and LAURA
SCHROEDER, an Individual,

                        Defendants.




1 – OPINION AND ORDER
KASUBHAI, Magistrate Judge:

        Plaintiff Lee Koch and Plaintiff Lorrie Biggs (together, Plaintiffs) filed independent

actions alleging violations of 42 U.S.C. § 1983 against their former employer, Defendant City of

St. Paul, Oregon (“City”), and Kimball Wallis and Laura Schroeder (together, Defendants),

alleging violations of the First Amendment of the United States Constitution, and various

violations of state law whistleblower and common law claims. Defendants also moved to strike

certain allegations from the pleadings pursuant to Federal Rule of Civil Procedure 12(f)(2)

(“Rule 12(f)(2)”). Because the Court recommended dismissing Biggs’ Amended Complaint in a

separate Findings and Recommendation, Defendants’ motion to strike is DENIED without

prejudice as moot as to Biggs. As to Koch, Defendants’ motion to strike is DENIED without

prejudice to raise privilege issues at a later stage of the litigation.

                                              Standard of Review

        Rule 12(f) of the Federal Rules of Civil Procedure permits a district court to “strike from

a pleading an insufficient defense or any redundant, immaterial, impertinent or scandalous

matter.” Fed. R. Civ. P. 12(f). Rule 12(f) serves to help “avoid the expenditure of time and

money that must arise from litigating spurious issues by dispensing with those issues prior to

trial.” Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir. 2010) (quoting

Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993, rev’d on other grounds by Fogerty

v. Fantasy, Inc., 510 U.S. 517 (1994)). However, motions to strike are generally disfavored and

infrequently granted. Legal Aid Servs of Or. V. Legal Servs. Corp., 561 F. Supp. 2d 1187, 1189

(D. Or. 2008). “A motion to strike should not be granted unless it is clear that the matter to be

stricken could have no possible bearing on the subject matter of the litigation.” Contreras, ex rel

Contreras v. County of Glen, 725 F. Supp. 2d 1157, 1159 (E.D. Cal. 2010) (quoting Bassett v.


2 – OPINION AND ORDER
Ruggles et al., 2009 WL 2982895 at *24 (E.D.Cal. Sept. 14, 2009). Motions to strike pleadings

are non-dispositive and may be ruled upon by a magistrate judge by order. E.g., Agan v.

Katzman & Korr, P.A., 328 F.Supp.2d 1363, 1365 n. 1 (S.D. Fla. 2004).

          A.     Relevant Procedural History

          In response to Plaintiffs’ initial complaints, Schroeder filed Rule 12(f) motions to strike.1

On September 4, 2018, after Plaintiffs were ordered to file amended complaints, those motions to

strike were denied as moot and without prejudice.2 To the extent Defendants attempt to revive

and reincorporate the motions and briefing filed in response to Plaintiffs’ initial complaints and

denied as moot, the Court does not consider these. See Local Rule 7-1(b) (“Motions may not be

combined with any response, reply, or other pleading.”).

          B.     Analysis

          Defendants argue that the Plaintiffs’ Amended Complaints contain numerous statements

that are subject to the attorney-client privilege and which should, therefore, be stricken pursuant

to Rule 12(f)(2). Defendants argue that Plaintiffs do not have the authority to disclose protected

communications between Schroeder and Plaintiffs, or between Schroeder and other City

employees or officials. Plaintiffs argue that: (1) Schroeder does not have standing to assert

attorney-client privilege on behalf of City; (2) attorney-client privilege does not apply to

communications made in furtherance of committing a crime, tort, or fraud, and the facts alleged

show that City used its attorney to commit a tort; (3) statements regarding allegations of over-

billing or that are related to excessive or unauthorized attorney fees are not privileged




1
    Koch v. City of St. Paul, 6:18-cv-507, ECF 12; Biggs v. City of St. Paul, 6:18-cv-506, ECF 12.
2
    Koch v. City of St. Paul, 6:18-cv-507, ECF 40; Biggs v. City of St. Paul, 6:18-cv-506, ECF 38.
3 – OPINION AND ORDER
communications; and (4) statements made by Schroeder while acting in a human resources or

employee management, or investigator capacity are not subject to the privilege.

       The attorney-client privilege applies where legal advice of any kind is sought from an

attorney acting in her professional capacity as a legal advisor and the communications relating to

that purpose are made in confidence with the client insisting on permanent protection from

disclosure. Matter of Fischel, 557 F.2d 209, 211 (9th Cir. 1977). Communications made by an

entity’s employees to the entity’s counsel (acting as the entity counsel) at the direction of

superiors in order to secure legal advice from counsel are protected. See Upjohn Co. v. United

States, 449 U.S. 383 (1981). The privilege is strictly construed. United States v. Martin, 278

F.3d 988, 999 (9th Cir. 2002). Courts employ an eight-part test to determine whether

information is protected by the privilege:

               (1) Where legal advice of any kind is sought (2) from a professional
               legal adviser in his capacity as such, (3) the communications relating
               to that purpose, (4) made in confidence (5) by the client, (6) are at
               his instance permanently protected (7) from disclosure by himself
               or by the legal adviser, (8) unless the protection be waived.

United States v. Ruehle, 583 F.3d 600, 607 (9th Cir. 2009). Communications that enable or aid

the client to commit a tort or crime, regardless of the attorney’s good faith, are not protected. In

re Heuwetter, 584 F. Supp. 119, 127 (S.D.N.Y. 1984). Likewise, communications that trigger

retaliatory conduct are excepted from the privilege. See Becker v. Willamette Cmty. Bank, 2014

WL 2949334, at *2 (D. Or. June 30, 2014) (application of the privilege would prohibit plaintiff

from pursuing a retaliation claim because she would be completely barred from proving the

conduct or speech that allegedly triggered the retaliation).

       This Court assumes that an attorney may assert the privilege of confidentiality on behalf

of her client. See Or. Rev. State. § 40.225(3); United States v. Judson, 322 F.2d 460, 467 (9th



4 – OPINION AND ORDER
Cir. 1963). Regardless, in the motion now pending before this court, all Defendants, including

the privilege holder, City, appear to be asserting the privilege. This Court also assumes that

statements regarding attorney fees and billing are not privileged unless the statements included

privileged information beyond the general nature of the work, time spent, amount billed, and fee

arrangement. See Clarke v. American Commerce Nat. Bank, 974 F.2d 127 (9th Cir. 1992).

          Because this Court has recommended that certain claims in Koch’s Amended Complaint

should survive Defendants’ motion to dismiss, while other should not survive, the Court has

carefully reviewed surviving claims to determine whether the claims relied upon any attorney-

client privileged communications. The Court finds that the following alleged communications

do not fall under the attorney-client privilege because they either suggest tortious retaliatory

conduct, or are not legal advice:

                Schroeder told Koch staff were not allowed in executive meetings, ECF 42. ¶

                 8(mm)3;

                Schroeder demanded Koch turn over the official audio recording from a City

                 Council meeting. ECF 42, ¶ 7(s);

                Wallis sent an e-mail stating that Schroeder had “instructed” that Koch was no

                 longer allowed to sit at council table during Council meetings. ECF 42, ¶8(zz);

                Wallis stated that Schroeder had advised against giving staff reviews due to

                 pending discrimination litigation. ECF 42, ¶ 8(ggg);

          The Court declines, at this time, to review any remaining communications that may be

          subject to the attorney-client privilege.




3
    Koch v. City of St. Paul, 6:18-cv-507
5 – OPINION AND ORDER
                                         CONCLUSION

             For the reasons stated above, Defendants’ motion to strike is DENIED as to

      Koch’s Amended Complaint, and DENIED as moot as to Biggs’ Complaint.



DATED this 8th of March 2019.



                                                 s/Mustafa T. Kasubhai
                                                 MUSTAFA T. KASUBHAI
                                                 United States Magistrate Judge




6 – OPINION AND ORDER
